DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 2: “20 wt. % up to 50 wt.-%” should read “20 to 50 wt.-%” to maintain consistency with the rest of the claim (see, e.g., claim 1, line 4, which recites “7 to 40 wt.-%”).
Claim 1, line 13: “Li2O, Na2O and combinations thereof” should read “Li2O, Na2O, and combinations thereof”.
Appropriate correction is required.
Applicant is advised that should claim 4 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7, 11, 17-18, 21-23, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claim 1, while there is support in the specification to recite “thermally expandable graphite” (see instant specification, page 8, lines 29-33, and page 20, lines 16-18), there is no support to recite “expandable graphite particles” in the claims, which may encompass graphite particles that are expandable in non-thermal ways.
Claims 4-5, 7, 11, 17-18, 21-23, and 26-27 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 21, the claim recites “the mineral filler is a blend of compounds selected from the group consisting of SiO2, MgO, CaO, BaO, K2O, Li2O, and Na2O” in lines 2-3. However, claim 1 (which claim 21 depends from) recites “the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na2O and combinations thereof” in lines 12-13. Thus, claim 21 fails to further limit claim 1, which does not list SiO2 as a mineral filler; rather, claim 21 attempts to broaden the scope of claim 1. It is suggested that Applicant amend claim 1 to read “wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na2O, SiO2, and combinations thereof”.
Claims 22-23 are rejected under 35 U.S.C. 112(d) due to their dependency on claim 21.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 11, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Kiuchi (JP 2003-147052 A) and Yashimoto et al. (WO 2014/136773 A1, “Yashimoto”) or Lee et al. (US 2015/0034940 A1, “Lee”). It is noted that the disclosure of Kiuchi is based off a machine translation of the reference included with this Office action, while the disclosure of Yashimoto is based off a machine translation of the reference included with the Office action mailed 24 July 2020.
With respect to claims 1, 4, 7, 17, and 26, Cura teaches a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally teaches the thermosettable composition comprises: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition, a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na-2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured or cured state, nor wherein the non-spherical particles consist essentially of expandable graphite particles with a grain size in the range of from 30 µm to 200 µm.
Kiuchi teaches a flame retardant epoxy containing an epoxy, a curing agent, and expandable graphite having high hot strength and suppresses combustion ([0027]). The expandable graphite is present in an amount of 1-20 mass% ([0030]). The graphite exhibits a flame retarding effect ([0025]), providing a higher flame spread prevention ([0026]). The graphite is additionally present in layers ([0025]), i.e. has a flake shape, and has a particle size, i.e. grain size, of less than 150 µm ([0108]), overlapping the presently claimed range.
Cura and Kiuchi are analogous inventions in the field of epoxy resins that are adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain the expandable graphite present in amounts taught by Kiuchi, including that presently claimed, in order to provide an epoxy having flame retarding effect and higher flame spread prevention (Kiuchi, [0025-0026]).
Cura in view of Kiuchi does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured state or cured state.
Yashimoto teaches the use of filler in an epoxy resin ([0030]) where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia is a mineral filler, given that it is identical to that presently claimed, then it would necessarily inherently be a mineral filler. Yashimoto further teaches the amount of filler is 40 to 90 parts by weight with respect to 100 parts by weight of the composition ([0037]), i.e. 40-90 wt.-%, which overlaps with that presently claimed.
Cura in view of Kiuchi and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura in view of Kiuchi to contain magnesia in a range of 40-50 wt.-% as taught by Yashimoto in order to provide an epoxy with sufficient thermal conductivity (Yashimoto, [0037]).
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Kiuchi and Yashimoto that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Cura in view of Kiuchi and Yashimoto discloses an identical mineral filler present in an amount that overlaps with that presently claimed, then the mineral filler would necessarily inherently be able to undergo a chemical reaction with water as presently claimed.
Alternatively, Cura in view of Kiuchi does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured state or cured state.
Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]).
Cura in view of Kiuchi and Lee are analogous inventions in the field of epoxy resin adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin adhesive of Cura in view of Kiuchi to include a blend of Li2O, Na-2O, BaO, CaO, or MgO in an amount of 5 to 50 parts by weight as taught by Lee in order to prevent cracking of the adhesive, provide protection from physical and chemical damage, provide long-term reliability of the adhesive, and provide excellent moisture and vapor resistance (Lee, [0059] and [0061]).
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Kiuchi and Lee that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Cura in view of Kiuchi and Lee discloses an identical mineral filler present in an amount that overlaps with that presently claimed, then the mineral filler would necessarily inherently be able to undergo a chemical reaction with water as presently claimed.
With respect to claim 11, although there is no explicit disclosure from Cura in view of Kiuchi and Yashimoto or Lee that the thermosettable structural adhesive composition has a cohesive failure mode in a T-peel test according to ASTM D1876, given that Cura in view of Kiuchi and Yashimoto or Lee discloses a composition being made of epoxy compound, a thermoplastic resin, an epoxy curing agent, non-spherical expanded graphite, i.e. non-spherical particles, and mineral filler, in identical amounts to that presently claimed, then it is clear that it would necessarily inherently have a cohesive failure mode in a T-peel test according to ASTM D1876 as presently claimed.
With respect to claims 18 and 27, given that Cura in view of Kiuchi and Yashimoto or Lee discloses an identical adhesive composition made from identical components in overlapping amounts as that presently claimed, then it would necessarily inherently provide an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C, a T-peel strength according to ASTM D1876 of at least 165 N, and a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 30% or less.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Kiuchi (JP 2003-147052 A) and Yashimoto et al. (WO 2014/136773 A1, “Yashimoto”) or Lee et al. (US 2015/0034940 A1, “Lee”) as applied to claim 1 above, and further in view of Studart et al. (US 2013/0053471 A1, “Studart”). It is noted that the disclosure of Kiuchi is based off a machine translation of the reference included with this Office action, while the disclosure of Yashimoto is based off a machine translation of the reference included with the Office action mailed 24 July 2020.
With respect to claim 5, Cura in view of Kiuchi and Yashimoto or Lee does not disclose wherein the non-spherical particles have an aspect ratio of at least 1:2.5.
Studart teaches non-spherical particles including graphite platelets ([0027]), i.e. graphite flakes, embedded in a matrix (Abstract). The matrix includes epoxies ([0032]), and the length of the non-spherical reinforcing particles have a length that is at least twice as large as the thickness ([0020]), i.e. the aspect ratio of the particles is at least 1:2, which overlaps with that presently claimed.
Cura in view of Kiuchi and Yashimoto or Lee and Studart are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable graphite of Cura in view of Kiuchi and Yashimoto or Lee to have the aspect ratio taught by Studart in order to provide an epoxy with desired reinforcement properties (Studart, [0005]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Kiuchi (JP 2003-147052 A) and Lee et al. (US 2015/0034940 A1, “Lee”) as applied to claim 1 above. It is noted that the disclosure of Kiuchi is based off a machine translation of the reference included with this Office action.
With respect to claims 21-22, Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]). This amount overlaps with the presently claimed amount. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Cura in view of Yasmin and Lee are analogous inventions in the field of epoxy adhesive resins containing fillers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mineral filler of Cura in view of Kiuchi to be made from a blend of Li2O, Na2O, BaO, CaO, or MgO in an amount taught by Lee, including values presently claimed, in order to prevent cracking of the adhesive, provide protection from physical and chemical damage, provide long-term reliability of the adhesive, and provide excellent moisture and vapor resistance (Lee, [0059] and [0061]).
With respect to claim 23, Cura discloses the use of silica filler, i.e. SiO2, ([0044]) and Lee teaches the use of CaO (Lee, [0057]). Thus, the filler is a blend comprising CaO and SiO2.

Claims 1, 4-5, 7, 11, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Smith (US 2008/0166484 A1), Studart et al. (US 2013/0053471 A1, “Studart”), and Yashimoto et al. (WO 2014/136773 A1, “Yashimoto”) or Lee et al. (US 2015/0034940 A1, “Lee”). It is noted that the disclosure of Yashimoto is based off a machine translation of the reference included with the Office action mailed 24 July 2020.
With respect to claims 1, 4-5, 7, 17, and 26, Cura teaches a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which includes an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally teaches the thermosettable composition comprises: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition, a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na-2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured or cured state, nor wherein the non-spherical particles consist essentially of expandable graphite particles with a grain size in the range of from 30 µm to 200 µm, nor wherein the non-spherical particles have an aspect ratio of at least 1:2.5.
Smith teaches a flame retardant material made of an epoxy and expandable graphite ([0044-0046] and [0048]). The graphite has a flake shape ([0076]), i.e. is non-spherical, and is present in an amount of 1-60% by weight ([0078]) in order to provide an article with superior mechanical strength ([0079]).
Cura and Smith are analogous inventions in the field of epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain flake-shaped expandable graphite in an amount taught by Smith, including values presently claimed, in order to provide an article having superior mechanical strength when cured (Smith, [0079]).
Cura in view of Smith does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na-2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured or cured state, nor wherein the non-spherical particles have a grain size in the range of from 30 µm to 200 µm, nor wherein the non-spherical particles have an aspect ratio of at least 1:2.5.
Studart teaches non-spherical particles including graphite platelets ([0027]), i.e. graphite flakes, embedded in a matrix (Abstract). The matrix includes epoxies ([0032]), and the non-spherical reinforcing particles have thicknesses of 1 nm to 10 µm and a width of 10 nm to 100 µm ([0020]), which overlaps the grain size presently claimed. The length of the non-spherical particles is at least twice as large as the thickness ([0020]), i.e. the aspect ratio of the particles is at least 1:2, which overlaps with that presently claimed.
Cura in view of Smith and Studart are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable graphite of Cura in view of Smith to have the aspect ratio and particle size taught by Studart in order to provide an epoxy with desired reinforcement properties (Studart, [0005]).
Cura in view of Smith and Studart does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, Na-2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured or cured state.
Yashimoto teaches the use of filler in an epoxy resin ([0030]) where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia is a mineral filler, given that it is identical to that presently claimed, then it would necessarily inherently be a mineral filler. Yashimoto further teaches the amount of filler is 40 to 90 parts by weight with respect to 100 parts by weight of the composition ([0037]), i.e. 40-90 wt.-%, which overlaps with that presently claimed.
Cura in view of Smith and Studart and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura in view of Smith and Studart to contain magnesia in a range of 40-50 wt.-% as taught by Yashimoto in order to provide an epoxy with sufficient thermal conductivity (Yashimoto, [0037]).
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Smith, Studart, and Yashimoto that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Cura in view of Smith, Studart, and Yashimoto discloses an identical mineral filler present in an amount that overlaps with that presently claimed, then the mineral filler would necessarily inherently be able to undergo a chemical reaction with water as presently claimed.
Alternatively, Cura in view of Smith and Studart does not disclose wherein the thermosettable structural adhesive composition further comprises a mineral filler in an amount of from 0.5 to 50 wt.-% relative to the total weight of the composition wherein the mineral filler is selected from the group consisting of MgO, CaO, BaO, K2O, Li-2O, Na2O, and combinations thereof which undergo a chemical reaction with water thereby effectively absorbing water which may come into contact with the adhesive composition in its uncured state or cured state.
Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provide excellent moisture and vapor resistance ([0061]).
Cura in view of Smith and Studart and Lee are analogous inventions in the field of epoxy resin adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin adhesive of Cura in view of Smith and Studart to include a blend of Li2O, Na-2O, BaO, CaO, or MgO in an amount of 5 to 50 parts by weight as taught by Lee in order to prevent cracking of the adhesive, provide protection from physical and chemical damage, provide long-term reliability of the adhesive, and provide excellent moisture and vapor resistance (Lee, [0059] and [0061]).
Regarding the mineral filler reacting with water, while there is no explicit disclosure from Cura in view of Smith, Studart, and Lee that the filler undergoes a chemical reaction with water, thereby effectively absorbing water which may come into contact with the thermosettable structural adhesive composition in its uncured state or cured state, given that Cura in view of Smith, Studart, and Lee discloses an identical mineral filler present in an amount that overlaps with that presently claimed, then the mineral filler would necessarily inherently be able to undergo a chemical reaction with water as presently claimed.
With respect to claim 11, although there is no explicit disclosure from Cura in view of Smith, Studart, and Yashimoto or Lee that the thermosettable structural adhesive composition has a cohesive failure mode in a T-peel test according to ASTM D1876, given that Cura in view of Smith, Studart, and Yashimoto or Lee discloses a composition being made of epoxy compound, a thermoplastic resin, an epoxy curing agent, non-spherical expanded graphite, i.e. non-spherical particles, and mineral filler, in identical amounts to that presently claimed, then it is clear that it would necessarily inherently have a cohesive failure mode in a T-peel test according to ASTM D1876 as presently claimed.
With respect to claims 18 and 27, given that Cura in view of Smith, Studart, and Yashimoto or Lee discloses an identical adhesive composition made from identical components in overlapping amounts as that presently claimed, then it would necessarily inherently provide an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C, a T-peel strength according to ASTM D1876 of at least 165 N, and a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 30% or less.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Smith (US 2008/0166484 A1), Studart et al. (US 2013/0053471 A1, “Studart”), and Lee et al. (US 2015/0034940 A1, “Lee”) as applied to claim 1 above.
With respect to claims 21-22, Lee teaches a curable adhesive resin made from an epoxy resin ([0030-0031]) which contains a moisture absorbent ([0055]) which chemically reacts to absorb moisture or vapor and is made from a mixture of at least two metal oxides ([0056]). The metal oxides include, but are not limited to, Li-2O, Na2O, BaO, CaO, and MgO ([0057]). The moisture absorbent is present in an amount of 5 to 50 parts by weight relative to 100 parts by weight of the curable resin, i.e. epoxy, in order to prevent cracking in the film, provide protection from physical and chemical damage, provides long-term reliability of the adhesive ([0059]), and provides excellent moisture and vapor resistance ([0061]). This amount overlaps with the presently claimed amount. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Cura in view of Smith and Studart and Lee are analogous inventions in the field of epoxies containing metal oxide fillers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mineral filler of Cura in view of Smith and Studart to be made from a blend of Li-2O, Na2O, BaO, CaO, or MgO in an amount taught by Lee, including values presently claimed, in order to prevent cracking of the adhesive, provide protection from physical and chemical damage, provide long-term reliability of the adhesive, and provide excellent moisture and vapor resistance (Lee, [0059] and [0061]).
With respect to claim 23, Cura discloses the use of silica filler, i.e. SiO2, ([0044]) and Lee teaches the use of CaO (Lee, [0057]). Thus, the filler is a blend comprising CaO and SiO2.
 
Response to Arguments
Due to the cancellation of claim 6, the claim objection to claim 6 is withdrawn.
Due to the amendment to claim 11, the claim objection to claim 11 is withdrawn.
Due to the amendment to claim 1, the provisional nonstatutory double patenting rejection of claim 1 is withdrawn.
Due to the amendment to claim 21, the 35 U.S.C. 112(b) rejection of claim 23 is withdrawn. However, claims 21-23 are now rejected under 35 U.S.C. 112(d) for the reasons set forth above.
Due to the cancellation of claims 2-3 and 6, the 35 U.S.C. 103 rejections of claims 2-3 and 6 are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims 1, 4-5, 11, 17-18, 21-23, and 26-27 over Cura in view of Yasmin and Yashimoto or Lee are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims 1, 4-5, 7, 11, 17-18, 21-23 and 26-27 over Liang in view of Lee and the evidence provided by Cura are withdrawn.
It is noted that claims 1, 4-5, 7, 11, 17-18, 21-23, and 26-27 are newly rejected under 35 U.S.C. 112(a); claims 1, 4, 7, 11, 17-18, and 26-27 are newly rejected under 35 U.S.C. 103 as being unpatentable over Cura in view of Kiuchi and Yashimoto or Lee; claim 5 is newly rejected under 35 U.S.C. 103 as being unpatentable over Cura in view of Kiuchi and Yashimoto or Lee and further in view of Studart; and claims 21-23 are newly rejected under 35 U.S.C. 103 as being unpatentable over Cura in view of Kiuchi and Lee.
Further, it is noted that due to the amendment to claim 1, claims 1, 4-5, 7, 11, 17-18, and 26-27 are now rejected under 35 U.S.C. 103 as being unpatentable over Cura in view of Smith, Studart, and Yashimoto or Lee; and claims 21-23 are now rejected under 35 U.S.C. 103 as being unpatentable over Cura in view of Smith, Studart, and Lee.

Applicant’s arguments filed 01 July 2022 have been fully considered, but they are not persuasive.
Regarding the claim objection to claim 1, Applicant states they have amended the claim to follow the suggestion presented in the last Office action. However, the examiner notes that no comma has been introduced after “Na2O”, and for this reason, the objection of claim 1 is maintained.
Regarding the 35 U.S.C. 103 rejections over Cura in view of Smith, Yashimoto or Lee, and Studart, Applicant argues the non-spherical particles of Studart have magnetic particles attached to them, and thus do not consist essentially of expandable graphite particles. Applicant further argues Studart does not disclose expandable graphite, but rather graphite platelets. The examiner respectfully disagrees.
In response to Applicant’s arguments, Studart was not used to replace the expandable graphite of Cura in view of Smith, but rather only used to teach the grain size and aspect ratio of the expandable graphite particles as set forth in the above rejections. It is noted that the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference… Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”, In re Keller, 642 F.2d 413, 208 USPQ 871, 881 (CCPA 1981) and that “combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA). The fact remains that Cura in view of Smith, Yashimoto or Lee, and Studart discloses the invention as set forth in the above rejections.
Applicant’s arguments drawn to the 35 U.S.C. 103 rejections over Cura in view of Yasmin, Yashimoto, or Lee have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments drawn to the 35 U.S.C. 103 rejections over Liang in view of Cura, Yashimoto, and Studart have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787